Citation Nr: 1014308	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-37 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to November 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO in Boise, Idaho currently has 
original jurisdiction over the claim.

In August 2009, the Veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge at the Boise 
RO.  A copy of the hearing transcript is of record. 

Although the Veteran's initial claim for service connection 
was limited to PTSD only, the Court of Appeals for Veterans 
Claims (Court) held that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has 
characterized the issue as a claim for entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, and the discussion below encompasses several diagnosed 
psychiatric conditions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board acknowledges that the Veteran has not been afforded 
a VA examination in response to his claim for entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has alleged that he has PTSD as the result of 
multiple in-service incidents.  Specifically, the Veteran 
claims that he has PTSD as a result of being raped by an 
officer while in Germany in 1973, as a result of injuring his 
wrist in service, and a result of dealing with his mother's 
death while in service. 

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 

A claim for service connection for PTSD based on personal 
assault in service will not be denied unless the claimant 
first has been advised that evidence from sources other than 
service records or behavioral changes may constitute credible 
supporting evidence of the claimed stressors and allowing him 
the opportunity to submit evidence or advise VA of the 
sources of such evidence.  38 C.F.R. § 3.304(f)(4) (2009).  
The Veteran was provided such notice in a June 2005 letter. 

The record reflects the Veteran was diagnosed with PTSD on 
multiple occasions by private and VA treatment providers.   
Additionally, a March 2003 military sexual trauma screen was 
positive.  However, it is not clear from the military sexual 
trauma screen whether there the treating psychiatrist had 
found evidence of behavior changes in response to the alleged 
sexual assault.  Furthermore, there are additional 
psychiatric diagnoses of record, including major depressive 
and anxiety disorders.  

Therefore, an examination is needed to clarify whether the 
Veteran meets the criteria for a current diagnosis of PTSD, 
and if so whether there is evidence of behavior changes in 
response to the alleged stressor.  See 38 C.F.R. § 
3.304(f)(4) (2009) (VA may submit any additional evidence it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether the personal 
assault occurred).  Additionally, if the Veteran is diagnosed 
with a psychiatric disorder(s) other than PTSD, an opinion 
should be obtained as to whether such is related to active 
military service. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to determine the etiology of any 
psychiatric disorder(s) found to be 
present.  All indicated tests and studies 
should be accomplished and all clinical 
findings reported in detail.  A complete 
rationale should be provided for any 
opinion offered.  The Veteran's claims 
files must be made available to the 
examiner in conjunction with the 
examination, and the examination report 
should indicate if Veteran's medical 
records were reviewed.

a) The examiner should consider the 
Veteran's alleged in-service stressors 
for the purpose of determining whether 
such stressors were severe enough to have 
caused the current psychiatric symptoms, 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied by the in-service stressors.  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.
b) If the Veteran is found to have PTSD, 
the examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis.  If the supporting 
stressor consists of an in-service 
personal assault, the examiner should 
provide an opinion as to whether there is 
evidence of behavior changes indicating 
that the stressor occurred. 

c) If PTSD is diagnosed, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
more) that any currently diagnosed PTSD 
is a result of service.  

d) If the Veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or more) that any currently 
diagnosed psychiatric disorder is 
causally related to military service.  
The examiner should note the Veteran's 
diagnosis of a character-behavior 
disorder during service in rendering this 
opinion. 

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it. 

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
("SSOC") and afforded the opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

